  

Blaint for a Civil Case

UNITED STATES DISTRICT COURT

oe" for the
District of Idaho

Division

Case No.

 

HARVEY WILLIAM HUGUAlTA

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

TE cf TPAHO  V —
SAE NAY ENN CHOLCE HOTEL
GLACLER BANCORF, ING

INTAIN WEST BANK, OLVISION oF
MOUNTAIN WEST BA K, GLACIER BANK

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Neer Ne See Ne ee ee ne Sime Nee Se Ne See Nee Nee!

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

(to be filled in by the Clerk’s Office) -

Jury Trial: (check one) [_] Yes hyo

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

Name HARVEY WILLIAM HUGUNEN

needed.

 

 

 

 

 

Street Address G ENERA L DELIVERY

City and County CHATTAN OCGA HAMZL TON
State and Zip Code TENNESSEE S74 oO;
Telephone Number No AL. E

E-mail Address Mone

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Page i of 5

Case 1:20-cv-00009-CLC-SKL Document1 Filed 01/13/20 Pagelof5 PagelD#:1
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name STATE OF ZLOAHO

Job or Title (if known) SUPREME CoURT / TDAH STATE Police
Street Address “51 wi STATE ST. {700 5. STRaTFeRhp OPIVE
City and County Borse, ADA 1 MERLaTAN, ADA

State and Zip Code TAAHO 83762 / TDAHO, 83642
Telephone Number 208-33 u-Z 2/6 | LOS - B84 - 7360

E-mail Address (if known) ise.idahe. gov [ isp -ideheo. gov

 

Defendant No. 2

 

 

 

 

 

 

Name Re DEWAY IVA

Job or Title (if known) MR, Jo CAMER

Street Address 2749 WESTALR PoRT WA y’
City and County Hutt. FRPEHo Borse 5 A LA

State and Zip Code ZTOAHO S38705

Telephone Number 209 -~-336- 7377

E-mail Address (if known) gun. Lo0i7T@cheicehelels.com

 

Defendant No. 3

 

 

 

 

 

 

Name GLACIER BANCOR P. INC.

Job or Title (if known) RANDY CHESLER, PRESTDEAT AND C-E-O.
Street Address S251 HIGHWAY 35

City and County AIGEOGR K 3 FLATHEAD

State and Zip Code MONTANA 59911

Telephone Number YO _ 3 7-59 8 0 [-8 00- 735 - 13 7]
E-mail Address (if known) www. glacier bancerp.cem

 

Defendant No. 4

 

 

 

 

 

Name MOUNTAIN WEST BANK, OLVISIoN OF GLACTER BANK
Job or Title (ifknown) CONOR McGRATH, MORTGAGE LeAW ORIGINATOR
Street Address IGGO N. EA GLE RoaD

City and County . MERTPDATA N, A DA

State and Zip Code TpAHe B83646

Telephone Number 208-887-5199 2Z08- 884 - 6888

 

E-mail Address (ifknown) WWW. mountainw esthank. com

 

H.w.H. DEFENDANT Mo,5 CHOICE HOTELS

E-MAIL APPRESS 5m. TDO/7@ che;
Case 1:20-cv-00009-CLC-SKL Document1 Filed Geb Ede 2 of5 PagelD #: 2

Page 2 of 5
Pro Se | (Rev. 12/16) Complaint for a Civil Case
I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
ederal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. 18 U.S. CODE STATUTE (344- BANK FRAUD
-+e TO OBTAIN ANY oF THE MONEYS, FUNNS, CREDITS, ASSETS, SECURITIES OR OTHER
PROPERTY OWNED BY, OR UNDER THE CUSTODY OR COAITROL OF, A FINANCIAL i
INSTITUTION, BY MEANS OF FALSE OR FRAUDULENT PRETENSES, REPRESENTATIONS;
OR PROMISES? SHALL BE FINED NeT MORE THAN $1,600; 000 CR EMPRISCNED NOT MORE
THAN 36 YEARS oR GOTH.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiffs)
a. Ifthe plaintiff is an individual

The plaintiff, (ramp HARVEY WELe TAM HUGUANTA _ , isacitizen of the
State of (name) TENNE SSEE

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5

Case 1:20-cv-00009-CLC-SKL Document 1 Filed 01/13/20 Page 30f5 PagelD#: 3
Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (ame) , is incorporated under
the laws of the State of fname) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
Pp

stake—is more than $75,000, not counting interest and costs of court, because (explain): .
THE FRAUDULENT ELECTRONIC THETVERY WitHouT Notice oR PROVOCATION OF ALL OF ANY BANK
DE PoscrToante MONEY IS A MATTER OF LIFE ANDO DEATH. AT THE TEME MY MONEY WAS STOLEN
WITHOUT NoTICE, TT WAS Abb THE MONEY LT HAO TN THE ONLY BANK ACtouUnT IT HAD ANOZ
WAS AND REMATH SINCE THEA HOMELESS AND ENDIGENT AS A RESULT OF THES BANE FRALD,
CONSPIRACY Te CommeT BANK FRAUD A NB OLTSCRIMIN ATION. To AVeTD FEDERAL BANK FRAVO

 

PENALTLES; CRIMIWAL CONSPLRTTORS AT LARGE MAY COMMIT FIRST DEGREE PREMEDITATED
IL Statement of Claim MURDER To AVoTD FINES AND FEDERAL PRISON.

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
LEFE ES THE MOST VALUABLE ASSET HUMAANS HAVE. TT ts NoT POSSIEBLE Te PLACE AN
INTRINSIC VALVE ON ANY HUMAN LIFE. T; HARVEY WrLeeram HUCUNTA BELIEVE AS UST
PUNISHMENT, CUT OF COVRT, THE DEFENDANT MUST RISK THAT THE AMOUNT OF MoNnEY
REPARATIONS Te BE PALD To THE PLAINTIFF Wei BE SUFFICIENT To AVOTD, TF AT ALL
POSST BLE, FEDERAL CRIMINAL PENALTIES FOR BANK FRAUD.

TE: DEFENDANTS ACTS OR NEGLIGENCE THAT CAUSED HARM Te THE PLAIN TIFF
NOTE : FOR ° SEE ATTACHEO PAGES,

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
&
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. . - a.
TI AS THE Cougt Te ORDER ONLY MONEY REPARATIONS BE cae HAS fe BEE | eeroadeo”
_ 1 ACCOUNT HAS Nov BEE:
ONEY STOLEN FROM MY MOUNTAIN WEST BANK : /
to we AS De THIS WRITING IN ANY WAY. SEE THE AT ACHE? EN ON A THAT
, ne T (7, Z0IG As =
$ Boog ARY STATEMENT FROM MOUNTAIN WEST BANK OATED NoVEMBER &, 2 ne ceacn
ONLY PUALTEVE MONEY REPARATIONS, DUE To IB U.S. CODE STATUTE 1344 BAN re
LCLAIM REPARATIONS MONEY oF ONE MILLIeAN DOLLARS PER OF FENDANT THAT

EQLAL TO FINES oF ONE MILLIoN DOLLARS PER DEFENDANT. Page 4 of 5
Case 1:20-cv-00009-CLC-SKL Document1 Filed 01/13/20 Page 4of5 PagelD#: 4
Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

 

8

Date of signing: TA NUALY tf Ss, 2020
Signature of Plaintiff flex <7 LS hE A /

Printed Name of Plaintiff HARVEY WILLTAM HUGUALT A/

  

J

 

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

Case 1:20-cv-00009-CLC-SKL Document1 Filed 01/13/20 Page5of5 PagelD#:5
